The evidence in this case to which objection was made, was, we think, clearly admissible. The declarations of the owner of land while in possession, in disparagement of his own title, are always admissible in evidence against him and all others who claim under him. Potter v. Waite,55 Conn., 238.
The appellant seeks to avoid the application of this principle by insisting that the only controversy in the case was as to how high Orrin Atwater did, in fact, build the dam in 1852, and not how high did he have the right to build it. This claim, however, contradicts the averments in the complaint and the finding of the court. In both of these it appears that the height to which Mr. Atwater had the right to build his dam was in dispute. But if the claim of the appellant was strictly correct, still we think the evidence *Page 34 
was admissible. A witness may always state a, circumstance which called his attention to the main fact in issue and in respect to which he testifies. The circumstance that Mr. Atwater told this witness, while the witness was at work on the dam, how high he had a right to build the dam, and how high to build it would be very likely to fix the attention of the witness on the height to which the dam was actually built. Such circumstances, in connection with the testimony of witnesses, are "an important means of determining the value of testimony by weighing it with reference to the opportunities which each witness had to know and remember the facts and to judge accurately in regard to them." Tomlinson v. TOWN of Derby, 43 Conn., 562.
  There is no error in the judgment appealed from.
In this opinion the other judges concurred.